BERGER, Justice,
dissenting:
The majority holds that the trial court acted within its discretion in granting DuPont’s motion to dismiss on the basis of forum non conveniens. After reviewing, the well established Delaware law, and noting that the trial court applied each of the Cryo-Maid49 factors, the majority concludes that DuPont would face overwhelming hardship if forced to litigate in Delaware. The opinion is unlike any in recent history, and it is a cause for concern.
In order to make a statement about Delaware’s corporate franchise, the majority announces a non-existent “tension among our prior forum non conveniens decisions that we cannot ignore.”50 The majority then disregards stare decisis, overrules settled law, and focuses on an issue of Argentine law, which may not be at all novel or difficult, as a basis to find “overwhelming hardship.” In the past, *1114this Court has not used its decisions to send messages on other subjects. In the past, this Court has not changed the law without a compelling reason. In the past, this Court has been forthright in its analysis of the trial court’s decision and its own precedent. The majority opinion takes an unsettling new approach to this Court’s decisionmaking.
At the outset, the majority reviews the “well established” Delaware forum non conveniens law. In that process, the majority relies on such cases as Ison v. E.I. DuPont de Nemours & Co.51 to demonstrate that the “overwhelming hardship” standard is not preclusive, and that a nonresident plaintiffs choice of forum is not as strong as that of a resident plaintiff. One would think, from reading the majority opinion, that the Ison case was dismissed on forum non conveniens grounds. It was not. Moreover, the relevant facts here are very similar to Ison, and other cases, where this Court refused to find “overwhelming hardship.”52
The trial court apparently recognized that dismissal would not be appropriate under existing law. Although it reviewed the six Cryo-Maid factors, the trial court stated that DuPont faces overwhelming hardship because it should not be a defendant:
The real reason that DuPont would be subject to overwhelming hardship ... is not because of the problems relating to access to proof or in translating most of the testimony and documents from Spanish to English. It is because it is not DuPont — but DASRL — who employed Rocha and who owned and operated the plant and premises where he was allegedly exposed to asbestos. This circumstance ... is at the very heart of this Court’s forum non conveniens analysis. ... [T]he burden of litigating in this forum is so severe as to result in manifest hardship to DuPont because it should not have been named as a defendant in the first place.53
Whether Martinez sued the wrong defendant has no bearing on whether DuPont will suffer overwhelming hardship if forced to litigate in Delaware. DuPont’s status as a proper defendant requires an independent legal analysis that is separate from a forum non conveniens analysis.54 *1115The majority glosses over this problem by saying that it is not premising its decision on the trial court’s “wrong defendant” conclusion. Instead, it says that the trial court focused on “a difficult and open issue of Argentine law”55 as the basis for its forum non conveniens analysis. That dissembling statement allows the majority to address its real concern — the Delaware corporate franchise.
The majority rewrites decades of precedent, saying that it must resolve “tension” in the existing law. But there was no tension in this Court until now. To shore up a result that would have been reversed under settled law, the majority says that “under our precedent” it was appropriate for the trial court to conclude that novel and important legal issues “were more appropriately determined by the courts of the only sovereign whose law is at stake— Argentina — just as ... novel or important issues of Delaware law are best determined by Delaware courts.”56 It cites to cases having nothing to do with forum non conveniens while ignoring the long line of authority expressly rejecting this contention.
This Court has repeatedly held that “the trial court is not permitted to compare Delaware, the plaintiffs chosen forum, with an alternate forum and decide which is the more appropriate location for the dispute to proceed.”57 In Taylor v. LSI Logic Corp.,58 for example, this Court specifically rejected “novel legal issues of foreign law” as a reason to dismiss under forum non conveniens:
[T]he trial court in this case did not apply the proper legal standards in dismissing this action on the ground that a Canadian court would be a “more appropriate forum.”
* * *
The Court of Chancery concluded its analysis with a determination that Canada’s courts have a greater interest in the outcome of this case than the Delaware courts, and that the courts of Canada should resolve the application of Canadian laws to a Canadian corporation and its investors. This may be true. Yet Delaware courts are accustomed to deciding controversies in which the parties are non-residents of Delaware and where none of the events occurred in Delaware. We conclude, therefore, that these factors alone are not sufficient to warrant interference with the plaintiffs choice of forum.59
The Taylor decision is only one of more than a dozen cases holding that the applicability of foreign law, and all the inconvenience and expense associated with foreign experts, translators, etc., are not important factors that warrant dismissal on the ground of forum non conve-niens..60 Several of those decisions ex*1116pressly reject the contention that unsettled questions of foreign law warrant dismissal. In Berger v. Intelident Solutions, Inc.,61 for example, this Court noted that “Delaware courts often decide legal issues — even unsettled ones — under the law of other jurisdictions. Accordingly, this Court has held that ‘[t]he application of foreign law is not sufficient reason to warrant dismissal under the doctrine of forum non conveniens.’”62 This Court applied the same analysis more than forty years ago in Kolber v. Holyoke Shares, Inc.,63 noting that the need to resolve unsettled issues of New York law “is not sufficient reason ... for dismissal under the doctrine of forum non conveniens, either alone or in combination with the other factors mentioned. It is not unusual ... for Delaware courts to deal with open questions of the law of sister states or of foreign countries.”64
Just as there is no “tension” to justify overruling settled law, there is no independent support for the majority’s statement that this case involves difficult and novel issues of Argentine law. The majority adopts the trial court’s conclusion that the “direct participant doctrine” is the basis for Martinez’s claim against DuPont. It then extensively quotes the trial court’s description of the Argentine experts’ discussion of that doctrine, and whether it is recognized under Argentine law.65 Without reading the trial court’s decision, one would not realize that Martinez is not making a “direct participant” claim. He alleges that he was injured because DuPont, itself, negligently provided a hazardous product and negligently failed to instruct DASRL on the safety measures required to work with asbestos. Even DuPont’s expert agreed that Argentine law recognizes such negligence claims.
The majority never discusses or decides whether the trial court correctly analyzed Martinez’s claims, because if it did, the majority might not be able to get to its real point — that Delaware corporate law should be decided in Delaware and that other jurisdictions should “stay in their lane.” By making novel or important issues of foreign law a significant factor in favor of dismissing a Delaware action, the *1117majority is demonstrating its willingness to stay in its own lane. Unfortunately, this new approach means that a plaintiffs choice of forum is considerably less secure.
The majority opinion is a cause for concern. Not surprisingly, the DuPont company has never before argued forum non conveniens successfully. It is a Delaware corporation whose headquarters is in Wilmington, Delaware. But the majority holds that it would be an overwhelming hardship for DuPont to defend a toxic tort claim if litigated five blocks from its headquarters. The majority says that it is resolving “tension” in the law, when there was neither tension nor any other acceptable reason to change the law. It then reverses decades of this Court’s consistent law without even a nod to the doctrine of stare decisis. The majority strains to recast the trial court’s decision, and the law, in order to make the point that other jurisdictions should not interfere with the Delaware corporate franchise. That message should not drive a decision on forum non conveniens.

. See Taylor v. LSI Logic Corp., 689 A.2d 1196, 1198-99 (Del.1997).


.Opinion at 1111.


. 729 A.2d 832 (Del. 1999).


. In Ison, foreign nationals brought a products liability action against DuPont. All of the alleged injuries occurred outside of the United States. This Court reversed the Superior Court’s forum non conveniens dismissal, noting that DuPont is incorporated in Delaware, DuPont’s principal place of business is Delaware, and there were significant contacts in Delaware because the product at issue had been researched and developed here.
The trial court attempted to distinguish Ison by stating that this case has no Delaware connections. But Martinez alleged that DuPont either shipped the asbestos from Delaware or that DuPont purchased the asbestos that allegedly caused the injury. Martinez also alleges that DuPont sent employees to work at the plant in Argentina. Moreover, even the trial court admitted that it ‘‘[was] hard-pressed to distinguish the circumstances here from those in cases like Candlewood, In Re Asbestos (Abou-Antoun), or others that have declined to find 'overwhelming hardship.’ ” Martinez v. E.I. DuPont de Nemours & Co., 2012 WL 6840578, at *30 (Del.Super.Ct. Dec. 5, 2012).


. Martinez, 2012 WL 6840578, at *31 (emphasis added).


. The trial court also dismissed Martinez’s Complaint pursuant to Superior Court Rule 19 for failing to join DASRL as a necessary party. In its reasoning for that dismissal, the trial court noted that ‘‘[i]f the claims asserted by Plaintiff have any merit, it is DASRL's misconduct that is really at issue in this case, as it is the real party in interest, and the immediate wrongdoer in this litigation.” Martinez, 2012 WL 6840578, at *20. Because the majority affirms only on the basis of "fo*1115rum non conveniens,” I do not address the Rule 19 issue.


. Opinion at 1108.


. Opinion at 1106-07.


. Mar-Land Indus. Contractors, Inc. v. Caribbean Petroleum Refining, L.P., 777 A.2d 774, 779 (Del.2001).


. 689 A.2d 1196 (Del. 1997).


. Id. at 1197, 1200.


. Candlewood Timber Grp., LLC v. Pan American Energy, LLC, 859 A.2d 989, 1002-03 (Del.2004) ("[The defendant] has failed to articulate any hardship that would result from a Delaware Court applying Argentine law. The expense and inconvenience of translating pertinent legal precedent, of retaining foreign lawyers, and of producing foreign law experts to testify at trial, has not been shown to be a material weight in an overwhelming hardship analysis in this particular case.”); Warburg, Pincus Ventures, L.P. v. Schrapper, 774 A.2d 264, 271 (Del.2001) ("[The defendant’s] argument focuses on the expense and inconven*1116ience of translating pertinent legal precedent (assuming German law applies), retaining foreign law experts to testify at trial. On the record before us, we do not think the trial court erred in giving little weight to this argument in the context of the overwhelming hardship analysis”); Petroplast Petrofisa Plasticos S.A. v. Ameron Intern. Corp., 2009 WL 3465984 (Del.Ch. Oct. 28, 2009); Phillips Petroleum Co. v. Arco Alaska, Inc., 1985 WL 11560 (Del.Ch. May 15, 1985); In re Asbestos Litigation, 2012 WL 1980414 (Del.Super. May 16, 2012); Naples v. Diocese of Trenton, 2010 WL 1731820 (Del.Super. April 29, 2010); American Guar. & Liability Ins. Co. v. Intel Corp., 2009 WL 2589597 (Del.Super. July 24, 2009); QVT Fund LP v. Eurohypo Capital Funding LLC I, 2011 WL 2672092 (Del.Ch. July 8, 2011); Lluerma v. Owens Illinois, Inc., 2009 WL 1638629 (Del.Super. June 11, 2009); Pena v. Cooper Tire & Rubber Co., 2009 WL 847414 (Del.Super. March 31, 2009); Sun-Times Media Grp., Inc. v. Royal & SunAlliance Ins. Co. of Canada, 2007 WL 1811266 (Del.Super. June 20, 2007).


. 906 A.2d 134 (Del.2006).


. Id. at 137.


. 213 A.2d 444 (Del. 1965).


. Id. at 446.


. The majority's lengthy quotes include expressions of the trial judge’s disdain for plaintiffs who try to take advantage of our lax forum non conveniens standards, thereby burdening the trial judge. It must be noted that the trial judge considers counsel for Martinez to be untrustworthy; that the trial judge imposed sanctions on counsel in another asbestos case; and that the trial judge considered herself burdened by asbestos cases. Delaware’s trial judges do not all share that view.